DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Levin on 5/31/2022.
The application has been amended as follows: 
Claims 1-9 are now cancelled.
Claims 10-25 are allowed.
Claim 11, line 2, “an operation of the ultrasonic device” was replaced by - - an operation of an ultrasonic device - - 
Claim 12, line 3, “an operation of the ultrasonic device” was replaced by - -  an operation of an ultrasonic device - - 
Claim 19, line 1, “The generator for an ultrasonic surgical instrument” was replaced by - - The generator for the ultrasonic surgical instrument - - 
Claim 19, line 2, “an operation of the ultrasonic device”  was replaced by - - an operation for an ultrasonic device - -
Claim 20, line 2, “an ultrasonic surgical instrument”  was replaced by- - the ultrasonic surgical instrument - - 
Claim 20, line 3, “an operation of the ultrasonic device” was replaced by - - an operation of an ultrasonic device - - 
Claim 21, line 1, “The generator for an ultrasonic surgical instrument” was replaced by - - The generator for the ultrasonic surgical instrument - - 
Claims 22-25, line 1, “The generator for an ultrasonic surgical instrument” was replaced by  - - The generator for the ultrasonic surgical instrument - - 
The following is an examiner’s statement of reasons for allowance: Claim 10 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an ultrasonic surgical instrument comprising wherein an ultrasonic electromechanical system comprises two or more components of which at least one of the two or more components is a disposable device and of which at least one of the two or more components is a reusable device; and a generator configured to supply power to an ultrasonic transducer, wherein the generator comprises a control circuit configured to: determine a spectroscopy signature of an ultrasonic blade coupled to the ultrasonic transducer via the ultrasonic waveguide; compare the spectroscopy signature to a reference spectroscopy signature; determine an installation state of the two or more components based on the comparison; and control a delivery of power to the ultrasonic transducer based on the comparison.
Claim 18 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an ultrasonic surgical instrument comprises two or more components of which at least one of the two or more components is a disposable device and of which at least one of the two or more components is a reusable device, a generator comprising: a control circuit configured to: determine a spectroscopy signature of  an ultrasonic blade coupled to an the ultrasonic transducer via an ultrasonic waveguide; compare the spectroscopy signature to a reference spectroscopy signature; determine an installation state of the two or more components based on the comparison; and control a delivery of power to the ultrasonic transducer based on the comparison.  Further, the closest prior art:  Weiner U.S 2002/0052616, fails to teach or render obvious an ultrasonic surgical instrument that discloses an identical invention in as great detail with the elements arranged as recited in claims 10 and 18.  For-example, Weiner teaches an ultrasonic surgical instrument as best seen in fig. 1, an ultrasonic device with an electromechanical ultrasonic system 30/32/34 with a handpiece 30; an ultrasonic transducer/blade, see paragraph 16; an ultrasonic blade 32; a control circuit, see paragraph 46 with a console 10.  There is, however no references or combination of references that discloses an ultrasonic electromechanical system comprises two or more components of which at least one of the two or more components is a disposable device and of which at least one of the two or more components is a reusable device; and a generator configured to supply power to an ultrasonic transducer, wherein the generator comprises a control circuit configured to: determine a spectroscopy signature of an ultrasonic blade coupled to the ultrasonic transducer via the ultrasonic waveguide; compare the spectroscopy signature to a reference spectroscopy signature; determine an installation state of the two or more components based on the comparison; and control a delivery of power to the ultrasonic transducer based on the comparison (as evidence in application’s disclosure fig. 3, see paragraphs 14, 21, 23 and 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771